Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US 9,457,754) in view of Call et al. (US 9,449,495).
Christensen discloses a system for determining a vehicle accident associated with a user and vehicle comprising collecting first movement dataset (col. 6, lines 41-44, from mobile computing device 10), location sensor 280 (col. 8, line 21) for obtaining location data (col. 1, line 67), collecting first pressure dataset from mobile computing device (col. 6, lines 49-50), and using accident detection model and pressure level to detect accident when pressure exceeds a threshold (col. 8, lines 20-25; col. 11, lines 26-44; col. 6, lines 40-52), except for specifically stating that an application executing on a first device collects the motion, location and pressure data.
Call discloses a system for determining a vehicle accident comprising using an application executing on a first device to collect pressure , motion and location data (col. 10, lines 8-20; col. 3, lines 57-64; col. 6, lines 58-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an application executing on a device to detect sensed data to determine that a collision had occurred as suggested by Call, in conjunction with a collision detection system as disclosed by Christensen, in order to allow collision detection to be detected by a portable device without having 
Regarding claim 2, Christensen requires detection of pressure and motion above thresholds for collision to be detected (col. 8, lines 20-25).
Regarding claim 3, since Christensen teaches retrieval of accident detection model and satisfaction of sensed data meeting threshold condition (col. 8, lines 17-25), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to retrieve model responsive to threshold being met, in order to conserve storage space by only retrieving model data once it was needed.
Regarding claim 4, Christensen teaches desirability of using second portable computing devices in vehicle to verify collision data (col. 18, lines 45-63) in conjunction with training learning model (col. 11, lines 26-31; Fig. 3), and Call teaches use of application executing machine readable instructions (col. 10, lines 37-41).
Regarding claim 5, Christensen teaches providing an accident response action (col. 8, lines 17-31).
Regarding claims 6-7, Christensen teaches notifying an emergency service via portable communication device of an accident (Fig. 6; col. 14, lines 41-61).
2.	Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. in view of Call et al. and Watkins et al. (US 9,628,975).
Christensen and Call disclose a vehicle accident detection system as set forth above with regard to claim 1, except for specifically stating that microphone of mobile computing device detects acoustic dataset used in accident detection determination.  It is noted that Christensen does use detected acoustic dataset for accident detection determination (col. 6, lines 41-52).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a mobile device to sense acoustic dataset for determining accident as suggested by Watkins, in conjunction with a vehicle accident determination system as disclosed by Christensen and Call, in order to use already existing microphone on mobile device used in the system so that additional microphone would not have been necessary, so that system could have been less expensive and less complicated to install.
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen discloses a vehicle accident detection system.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 1-18 and 1-12, respectively, of U.S. Patent No. s 9,818,239, 9,994,218, and 10,848,913, in view of Christensen et al., and/or Call et al.,  and/or Watkins et al. Pal ‘218, Pal ‘239 and Pal ‘913 disclose smartphone based accident detection determination systems comprising use of sensors on portable computing devices to detect motion or location or pressure, which when compared to thresholds and accident model analysis an accident can be detected to transmit notification for help from emergency services.
Christensen, Call and Watkins disclose all additional claimed features as set forth above in paragraph Nos. 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize features taught by Christensen, Call and Watkins in conjunction with systems as disclosed by Pal ‘218, Pal’239 and Pal ‘913, in order to improve reliability, efficiency, cost and ease of installation, for the reasons as set forth above with regard to pars. 1-2.

5.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689